 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GREGORY EUGENE BISEL,                            No. 1:17-cv-00013-DAD-SKO (HC)
12                      Petitioner,
13          v.                                        ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS AND DENYING
14   RAY FISHER, JR., Warden; et al.,                 PETITIONER’S MOTION TO DISQUALIFY
                                                      RESPONDENTS FOR VIOLATING A
15                      Respondents.                  COURT ORDER
16                                                    (Doc. No. 44)
17

18

19          Petitioner Gregory Eugene Bisel is a state prisoner proceeding pro se and in forma

20   pauperis with a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. The matter was

21   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

22   302.

23          On December 2, 2019, petitioner moved to disqualify respondents for violating a court

24   order by failing to return a completed form indicating either consent to or declining to consent to

25   magistrate judge jurisdiction within the time allotted by court order. (Doc. No. 41; see Doc. Nos.

26   34, 36.) On December 23, 2019, the assigned magistrate judge issued findings and

27   recommendations, recommending denial of petitioner’s motion but also cautioning respondents

28   that failure to comply with court deadlines may result in the imposition of sanctions. (Doc. No.
                                                      1
 1   44.) The findings and recommendations were served on both parties and contained notice that

 2   any objections thereto were to be filed within thirty (30) days from the date of service of the

 3   order. (Id. at 2–3.) No objections have been filed and the time in which to do so has now passed.

 4          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), the court has conducted a

 5   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

 6   findings and recommendations are supported by the record and proper analysis.

 7          Accordingly, the court orders as follows:

 8          1.      The findings and recommendations issued on December 23, 2019 (Doc. No. 44),

 9                  are adopted in full;

10          2.      Petitioner’s motion to disqualify respondents (Doc. No. 41) is denied; and

11          3.      The matter is referred back to the magistrate judge for further proceedings.

12   IT IS SO ORDERED.
13
        Dated:     March 18, 2020
14                                                        UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
